Per curiam.
Respondent was convicted in the United States District Court for the Northern District of Texas of making false, fictitious and fraudulent statements and representations while making applications for adjustment of immigration status pursuant to 8 USC § 1255a. See 8 USC § 1255a (c) (6); 18 USC §§ 2 and 371. When respondent failed to appear in that court for sentencing, a warrant for his arrest was issued and he currently remains a fugitive.
Respondent’s conviction is a violation of Standard 66 of Bar Rule 4-102 (d) and subjects him to disbarment pursuant to Bar Rule 4-106. Upon receipt of a Sheriff’s Non Est Inventus, the General Counsel of the State Bar of Georgia perfected service by registered mail to the last address of the respondent as contained in the official membership records of the State Bar of Georgia. See Bar Rule 4-208.2 (c) (3). No response has been forthcoming, and respondent did not appear at the hearing held by the special master, who recommended that respondent be disbarred for violation of Standard 66.
We adopt the recommendation of the special master and order *185respondent disbarred from the practice of law in this state and that his name be stricken from the rolls of those authorized to practice law in Georgia.
Decided April 30, 1992.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.

All the Justices concur.